Citation Nr: 1032097	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-20 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), to include consideration of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the above claim.

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by significant occupational 
impairment and social impairment with deficiencies in most areas, 
primarily manifested by problems with controlling anger, 
nightmares, depression, inability to enjoy activities, and 
difficulty in interacting with others.


CONCLUSION OF LAW

The criteria for 70 percent, but not higher, rating for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court), held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection for disability.  In 
Dingess, 19 Vet. App. at 490-91, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven.  As such, section 5013(a) 
notice is no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Therefore, as the 
notice that was provided in September 2005, before service 
connection was granted, was legally sufficient, VA's duty to 
notify in this case has been satisfied. 

Furthermore, the VA sent a letter in March 2006 that fulfilled 
the requirements of Dingess, and his claim was readjudicated in a 
June 2007 Statement of the Case (SOC) and a December 2007 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet App. 370, 376 (2006) (holding that the issuance 
of fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

Regarding the duty to assist, the RO has obtained the Veteran's 
service records, VA treatment records and provided him with VA 
examinations in April 2006 and August 2007.  In April 2007, the 
Veteran asserts that his examination as inadequate because he 
could not understand the examiner.  This assertion is 
corroborated by the April 2006 VA examination report, wherein the 
examiner notes that the Veteran appeared to have difficulty 
understanding the questions.  Therefore, the Board finds that the 
April 2006 exam is not sufficient upon which to base a decision 
with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  However, because there is an adequate 
examination of record from August 2007, there is no need to 
remand the Veteran's claim.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  The Board will only consider 
the April 2006 examination report when the evidence therein 
weighs in favor of the Veteran.   
 
The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006).  Therefore, because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating the issue of entitlement to an initial rating in 
excess of 30 percent for service-connected PTSD. 

II.  Increased Rating

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 C.F.R. § 1155; 38 C.F.R. 
§ 4.1.  An evaluation of the level of disability present includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. § 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level disability from the date of 
initial application for service connection and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the claim of the claim 
- a practice known a "staged rating."  Id. at 126.  However, as 
discussed below, because the evidence of record does not 
demonstrate diverse symptoms meeting the criteria for different 
ratings, the application of staged ratings is inapplicable in 
this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers 
all information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

In April 2006, the RO granted service connection for PTSD and 
assigned a 30 percent rating under Diagnostic Code 9411, 
effective from August 19, 2005.  The Veteran disagrees with this 
assignment and contends that a rating in excess of 30 percent is 
warranted.

The criteria for evaluating PTSD are found at 38 C.F.R. Part 4, 
Diagnostic Code 9411 (2009).  A 30 percent evaluation is 
warranted where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood; 
anxiety and suspiciousness; weekly (or less often) panic attacks; 
chronic sleep impairment, and mild memory loss, such as 
forgetting names, directions, and recent events.

A 50 percent evaluation is warranted there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands, 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficultly in establishing and maintaining effective work 
and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.

Symptoms listed in the VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive list.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature used in the portion of VA's Schedule for Rating 
Disabilities (the Schedule) that addresses service-connected 
psychiatric disabilities is based upon the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (also known as the DSM-IV).  38 
C.F.R. 
§ 4.130.  The DSM-IV contains a Global Assessment of Functioning 
(GAF) scale, with scores ranging from zero to 100 percent, 
representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  Higher scores correspond to better 
functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  GAF scores ranging 
between 51 and 60 are assigned when there are moderate symptoms 
such as flat affect and circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  GAF scores between 41 and 50 are assigned for 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  GAF scores ranging between 31 and 40 are 
assigned when there is some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant), or major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work).  GAF scores ranging between 21 and 30 are assigned when 
behavior is considerably influenced by delusions or 
hallucinations, or there is serious impairment in communication 
or judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission must be considered.  38 
C.F.R. § 4.126(a).  In addition, the evaluation must be based on 
all the evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but the 
rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Review of the record shows that the Veteran has suffers from 
significant occupational impairment and social impairment with 
deficiencies in most areas.  The Veteran's most frequent and 
severe symptoms include his problems with controlling anger, 
nightmares, depression, inability to enjoy activities, and 
difficulty in interacting with others.  He also suffers from 
intrusive thoughts, cognitive deficiencies including 
concentration problems, paranoia, avoidance, and sleeplessness.  
Assigned GAF scores have ranged from 53 to 55 throughout the 
appellate period.  The Veteran was assigned a GAF score of 60 to 
65 at the April 2006 VA examination, but, as explained above, 
that score is unreliable due to the inadequacy of the examination 
due to communication barriers.   

The Veteran has consistently suffered from a dysphoric and 
depressed mood.  See VA treatment records dated June 2005, June 
2007, July 2007, September 2007, and December 2007 and April 2006 
VA examination report.  In his June 2007 appeal, he stated that 
he felt "like a zombie" and did not feel like doing anything.  
He also reported symptoms of anhedonia in the June 2005 VA 
treatment records and April 2006 VA examination report.  At his 
August 2007 VA examination, he reported having lost interest in 
playing guitar, going shopping, going to church, or going to the 
Masonic Lodge.  In the June 2005 VA treatment records, his affect 
was noted to be flat, and at the April 2006 VA examination, the 
examiner determined that his affect was blunted.  VA treatment 
records from June 2007, July 2007, September 2007, and December 
2007 and the August 2007 VA examination report note that the 
Veteran's affect was congruent with his depressed mood.  

The Veteran has a significant history of problems with anger.  
See June 2005 VA treatment records, April 2006 VA examination 
report, and June 2007 appeal.  He acts out physically, is easily 
aggravated, and constantly fights with his wife.  See June 2005 
VA treatment records, June 2007 appeal, August 2007 VA 
examination report.  At the April 2006 VA examination and in an 
April 2007 statement, the Veteran admitted to having fleeting 
suicidal thoughts and homicidal thoughts at times, but generally 
he has denied suicidal or homicidal ideation.  See VA treatment 
records dated June 2005, June 2007, July 2007, August 2007, and 
December 2007; April 2007 statement.

In addition to depressed mood and anger, the Veteran also suffers 
from continuing symptoms of flashbacks, hypervigilance, an 
increased startle response, intrusive thoughts, irritability, 
nightmares, sleeplessness, avoidance of thoughts, feelings, 
activities, and situations, including crowds.  See VA treatment 
records dated June 2007, July 2007, and December 2007, VA 
examination reports dated April 2006 and August 2007, and April 
2007 statement.  The Veteran also shows symptoms of paranoia:  he 
relates feeling like he is being watched and that people are out 
to get him, are after him, or are plotting against him.  See 
April 2006 VA examination report and April 2007 statement by the 
Veteran.  

The evidence of record shows some impairment of cognitive 
processes.  The Veteran reports having concentration problems and 
has scored poorly on mental status and cognitive ability tests.  
See VA examination reports dated April 2006 and August 2007 and 
June 2007 appeal.  However, his treating VA psychologists have 
found no memory deficits or perceptual disturbances, his thoughts 
and associations are consistently noted as logical, coherent, and 
goal-directed, insight and judgment is generally fair, and the 
Veteran denies any hallucinations or delusions.  See VA treatment 
records dated June 2005, June 2007, July 2007, September 2007, 
and December 2007.  The Veteran is also consistently alert, 
oriented, calm and, cooperative.  Id.  At the August 2007 VA 
examination, his speech was noted to be clear and discernable.

The Veteran suffers from significant social impairment.  At the 
April 2006 and August 2007 VA examination, he reported that he 
fights with his wife all the time, occasionally leading to 
periods of separation and has been divorced twice previously.  He 
has a brother but communicates with him on a monthly basis.  In 
an April 2007 statement and his June 2007 appeal, the Veteran 
asserted that he preferred to be by himself, no longer 
participated in activities with other people, and only speaks 
with his wife and his stepson.  Furthermore, the Veteran asserts 
that he stopped working in June 2005 due to his inability to get 
along with people.  See April 2006 VA examination report and June 
2007 appeal.  However, at his August 2007 VA PTSD examination, 
the Veteran asserted that he quit working due to problems with 
his health.  

In consideration of all the evidence of record, the Board finds 
that the overall disability picture for the Veteran's PTSD most 
closely approximates a 70 percent rating, warranted where there 
is occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  

The Veteran has continuous and ongoing problems with depression 
and anger that impair his inability to interact with others and, 
resolving any doubt in favor of the Veteran, his ability to 
maintain meaningful employment.  There is no indication that he 
has any ability to establish new effective work or social 
relationships, and his ability to maintain his existing 
relationships is seriously impaired by his symptoms of anger and 
depression.  The examination records also show some evidence of 
impairment to concentration, indicative of the sort of cognitive 
symptoms contemplated by the rating criteria for a 70 percent 
disability rating.  He has also expressed thoughts of suicide and 
homicide, difficulty in adapting to stressful circumstances, such 
as being in crowds, and suffers from flashbacks.  Although the 
Veteran has consistently been assigned a GAF score of 53 to 55, 
assigned when there are moderate symptoms, these reports must be 
interpreted in light of the whole recorded psychiatric history, 
reconciling the various reports into a consistent picture to 
accurately represent the elements of disability present.  See 38 
C.F.R. § 4.2.  Therefore, due to the significant occupational and 
social impairment shown upon review of the entire recorded 
history, the Board nevertheless finds that his symptoms are 
consistent with the type and degree of symptoms and their effects 
that justify a 70 percent rating under 38 C.F.R. § 4.130, DC 
9411.

A 100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  Here, the Veteran's symptoms do not rise to the level of 
severity indicated by the criteria for a 100 percent rating.  

While the Veteran did exhibit some evidence of impaired 
concentration and attention, these impairments are not of the 
same type and degree of cognitive impairment contemplated by the 
rating code under the criteria for a 100 percent rating.  He did 
not demonstrate memory loss of basic personal information or 
otherwise show any gross impairment in his thought processes.  
The Veteran also consistently demonstrated goal-directed 
thinking, fair judgment, fair insight, normal speech patterns, 
and spatial orientation.  He also did not exhibit the impairments 
to everyday life exhibited by the type of symptoms listed in 
rating code for a 100 percent evaluation, such as neglect of 
personal appearance and hygiene.  Additionally, while the 
evidence of record shows that the Veteran did express suicidal 
and homicidal thoughts, he consistently denied suicidal and 
homicidal ideation in sessions with his treating psychologist.  
Therefore, in consideration of the totality of the evidence of 
record, the Veteran's symptoms do not create a disability picture 
that more closely approximates the criteria required for a 100 
percent rating at any time during the appellate period.  38 
C.F.R. §§ 4.7; 4.130, DC 9411. 

As the Veteran's PTSD is manifested by significant occupational 
impairment and social impairment with deficiencies in most areas, 
manifested primarily by problems with controlling anger, 
nightmares, depression, inability to enjoy activities, and 
difficulty in interacting with others, the Board finds that the 
Veteran is entitled to a disability rating of 70 percent for his 
service-connected PTSD, but no higher.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 C.F.R. 
§ 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to 
cause any impairment that is not already contemplated by the 
rating criteria.  Diagnostic Code 9411 contemplates social and 
occupational impairment; therefore, the Board finds that the 
rating criteria reasonably describe his disability and referral 
for consideration of an extraschedular rating is not warranted in 
this case. 


ORDER

A rating of 70 percent, but not higher, for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The Board finds that the Veteran's June 2007 formal appeal, 
wherein he indicated that he stopped working in 2004 because he 
could not get along with the customers and employees at his 
timber business, and his representative's assertion that stopped 
working in 2004 due to his PTSD in the July 2010 brief, raised 
the issue of entitlement to a TDIU as a component of the claim 
for an initial rating in excess of 30 percent on appeal.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  Since entitlement to 
a TDIU is part of the Veteran's increased rating claim, the 
proper remedy here is for the Board to remand, rather than refer, 
the TDIU component of the increased rating issue to the agency of 
original jurisdiction (AOJ) for proper development and 
adjudication.

The AOJ should send the VCAA notice letter for his TDIU claim.  
This letter should notify the Veteran and his representative of 
any information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim.  The 
notice should also indicate what information or evidence should 
be provided by the Veteran and what information or evidence VA 
will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the 
Veteran and his representative of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate the TDIU component of the 
claim on appeal.  This notice must indicate 
what information or evidence the Veteran 
should provide, and of what information or 
evidence VA will attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

2.  After conducting any necessary 
development, readjudicate the Veteran's 
claim of entitlement to TDIU as a component 
of the Veteran's claim of entitlement to a 
higher initial evaluation.  If the benefit 
sought on appeal is not granted, issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


